Citation Nr: 1542635	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-21 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bronchial asthma in excess of 10 percent prior to February 28, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to January 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, which denied an increased rating in excess of 10 percent for bronchial asthma.

On his July 2012 substantive appeal (VA Form 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2014 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issue on appeal was previously remanded by the Board in September 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's asthma disability.  In a January 2015 rating decision, the RO granted a 30 percent evaluation effective February 28, 2011.  Although the RO granted a higher 30 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The claim was readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to February 28, 2011, the Veteran's asthma did not manifest Forced Expiratory Volume in One Second (FEV-1) of 56 to 70 percent predicted, of FEV-1/FVC of 56 to 70 percent predicted, and did not require daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  

2.  For the rating period beginning February 28, 2011, the Veteran's asthma has not manifested FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 28, 2011, the criteria for an increased rating in excess of 10 percent for bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2015).

2.  For the rating period beginning February 28, 2011, the criteria for an increased rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The May 2010 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service and VA treatment records to assist with the claim.  In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for the service-connected asthma disability.  VA provided the Veteran with examinations in July 2010 and October 2014.  The Veteran's history was taken and a complete examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected asthma.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability Rating for Bronchial Asthma

The Veteran's bronchial asthma disability has been rated as 10 percent disabling under Diagnostic Code 6602 for the rating period prior to February 28, 2011, and as 30 percent disabling thereafter.  The Board will consider whether higher rating are warranted for both rating periods on appeal.

The Veteran's asthma disability has been properly rated under Diagnostic Code 6602 for bronchial asthma.  Under Diagnostic Code 6602, a 10 percent rating applies for FEV-1 of 71-80 percent predicted, FEV-1/FVC of 71 to 80 percent predicted, or when intermittent inhalational or oral bronchodilator therapy is needed. 

A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent rating is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

Upon review of all the evidence of record, the Board finds that an increased disability rating for bronchial asthma in excess of 10 percent prior to February 28, 2011, and in excess of 30 percent thereafter is not warranted.

The Veteran was afforded a VA examination in July 2010.  During the evaluation, the Veteran reported a non-productive cough once or several times a day.  He also reported dyspnea on mild exertion.  The Veteran stated that he was not on any medication for asthma and denied any exacerbations within the last year.  The examiner noted that there was no chest wall scarring, deformity, and no signs of significant weight loss.  X-rays showed no acute intrathoracic disease.  Respiratory volume in a single breath (FEV1) was 88 percent.  The examiner noted a diagnosis of asthma with no current evidence of active disease (normal spirometry).  

In statements dated in September 2010 (Notice of Disagreement) and July 2012 (VA Form 9), the Veteran contends that the July 2010 VA examiner misunderstood his response to the questions presented regarding his asthma disability.  The Veteran further noted that his asthma disability had "become worse" since the last VA examination report.

VA treatment records show continued treatment and diagnosis for bronchial asthma.  A July 1999 treatment record shows that the Veteran was prescribed a beclomethasone inhaler; however, it was not noted how often the Veteran was instructed to use the inhaler.  

VA treatment records also show that on February 28, 2011, the Veteran was prescribed albuterol (oral inhaler) and was instructed to inhale two puffs by mouth every six hours as needed for shortness of breath.  

The Veteran was afforded another VA examination in October 2014.  During the evaluation, the Veteran reported wheezing at night and stated that he had difficulty cutting the grass due to shortness of breath.  He stated that he used an inhaler twice a day.  The examiner noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  The Veteran denied any asthma attacks with episodes of respiratory failure in the past 12 months.  He also did not have any physician visits for required care of exacerbations.  As the Veteran was over 80 years old, the examiner noted that the VA Medical Center protocol did not allow for PFTs be performed on individuals of the Veteran's age.  

Upon review of all the evidence of record, lay and medical, the Bord finds that the Veteran's asthma disability does not warrant a rating in excess of 10 percent prior to February 28, 2011.  Although the Veteran was prescribed a beclomethasone inhaler prior to February 2011, there is no evidence that he used it on a daily basis as contemplated by the 30 percent disability rating.  Pulmonary function tests prior to February 28, 2011 also did not show results consistent with a higher rating.  Treatment records, and the Veteran's own statements, did not show monthly visits for care of exacerbations.  The Veteran's treatment records also did not show that he was prescribed oral bronchodilator therapy or inhalational anti-inflammatory medications.  

For these reasons, the Board finds that a rating in excess of 10 percent for the rating period prior to February 28, 2011 is not warranted.

The Board further finds that a rating in excess of 30 percent beginning February 28, 2011 is not warranted.  As noted above, VA treatment records show that the Veteran was first issued a daily inhaler on February 28, 2011.  During the October 2014 VA examination, pulmonary function tests were not completed due to the Veteran's age.  However, the Veteran denied monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids.  The Board finds that this evidence does not more nearly approximate the next higher 60 percent rating.

For these reasons, the Board finds that a rating in excess of 30 percent for the rating period beginning February 28, 2011 is not warranted.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998). 

As noted above, VA treatment records show that the Veteran was first issued a daily inhaler on February 28, 2011.  Accordingly, the effective date of the 30 percent rating was properly assigned as February 28, 2011.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma is specifically contemplated by the schedular rating criteria. and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Board recognizes and has considered the Veteran's complaints and difficulties in shortness of breath and wheezing, components of impairment related to pulmonary functioning.  Further, for the rating period prior to February 28, 2011, the Veteran's asthma has not manifested Forced Expiratory Volume in One Second (FEV-1) of 56 to 70 percent predicted, of FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  For the rating period beginning February 28, 2011, the record does not include pulmonary function testing and, as noted above, at the time of the October 2014 VA examination the examiner indicated that such testing could not be conducted due to the Veteran's age.  The weight of the evidence does not demonstrate at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids.

For these reasons, the Board finds that the schedular rating criteria for bronchial asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's asthma on his occupation and daily life.  In the absence of exceptional factors associated with the asthma disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a total disability rating based in individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disability.  The July 2010 VA examination report notes that the Veteran had been employed as a horse trainer, but retired in 2007.  The October 2014 VA examiner noted that the Veteran's asthma disability did not impact his ability to work.  For these reasons, the Board finds that the issue of TDIU is not before the Board and is not raised by the record.


ORDER

An increased disability rating for bronchial asthma in excess of 10 percent prior to February 28, 2011 is denied.

An increased disability rating for bronchial asthma in excess of 30 percent beginning February 28, 2011 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


